Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 1 of 9

 

IN THE UNITED STATES DISTRICT COURT FIL ED
_ FOR THE DISTRICT OF COLUMBIA AUG 13 2020
Clork, U.S. District & Bankruptey
UNIVERSAL ELECTRONICS, INC., Courts for the District of Columbia
Plaintiff (Complainant), Civil Action No. Misc. 20 ~O5 9 (e Ji O)
Vv.

ROKU INC.,, et al.

Defendants (Respondents).

 

 

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE PURSUANT TO THE
HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAKING OF EVIDENCE
ABROAD IN CIVIL OR COMMERCIAL MATTERS

The United States District Court for the District of Columbia presents its compliments to
the Director of International Affairs of the Central Authority of the Republic of Korea and
respectfully requests international judicial assistance to obtain evidence under the Hague
Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial
Matters. The requested evidence is for an administrative proceeding as approved by this Court in
the above-captioned matter.

Based on the representations made by Complainant Universal Electronics, Inc. (“UETI”)
this Court believes that Samsung Electronics Co., Ltd. (“SEC”) is in possession of documents
and has knowledge regarding material facts that are relevant for the proper prosecution of the
above-referenced administrative proceeding. There are important deadlines in the above-
referenced administrative proceeding, particularly the close of fact discovery on November 6,

2020. Thus, this Court additionally requests that the Director of International Affairs expedite

this request to the extent possible. This Court requests the assistance described below:
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 2 of 9

 

Sender

Adam D. Swain

Alston & Bird LLP

950 F Street, N.W.
Washington, DC 20004
Tel. +1 (202) 239-3300
United States of America

 

Central Authority of the Requested State

National Court Administration

Attn: Director of International Affairs
219, Seocho-dong, Seocho-gu

Seoul 137-750

Republic of Korea

 

Person to Whom the Executed Request is to be
Returned

Adam D. Swain

Alston & Bird LLP

950 F Street, N.W.
Washington, DC 20004
Tel. +1 (202) 239-3300
United States of America

 

 

to the Letter of Request

Specification of the Date by Which the Requesting Authority Requires Receipt of the Response

 

Date

A response is requested by November 6, 2020,
or as soon as practicable.

 

Reason for Urgency

Under Section 337 of the Tariff Act of 1930,
as amended, 19 U.S.C. § 1337, investigations
in the United States International Trade
Commission must be completed “at the earliest
practicable time.” The fact discovery cutoff
for this investigation has been set for
November 6, 2020. Depositions of persons not
in the United States cannot be taken on less
than fifteen (15) days’ notice, and subpoenaed
parties must be given a minimum of ten (10)
days to respond to the subpoena to allow an
opportunity to move to quash the subpoena.
Expedient treatment of this request will allow
the parties and the witnesses to arrange a
mutually agreeable date for testimony.

 

 

Submit the Following Request:

| In Conformity with Article 3 of the Convention, the Undersigned Applicant Has the Honor to

 

 

Requesting Judicial Authority (Article 3, a)

| United States District Court Judge

 
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 3 of 9

 

U.S. District Court for the District of Columbia
333 Constitution Avenue, NW

Washington, DC 20001

United States of America

 

To the Competent Authority of (Article 3, a)

Republic of Korea

 

Name of the Case and Any Identifying Number

 

In the Matter of

Certain Electronic Devices, Including
Streaming Players, Televisions, Set Top
Boxes, Remote Controllers, and Components

Thereof
Investigation No. 337-TA-1200

 

Names and Addresses of the Parties and Their Representatives (Including Representatives in the

Requested State) (Article 3, b)

 

Plaintiff (Complainant)

 

Representatives

Universal Electronics, Inc.
15147 N. Scottsdale Road
Suite H300

Scottsdale, Arizona 85254
Phone: 1-480-530-3000

 

Adam D. Swain, Esq.
ALSTON & BIRD LLP
950 F Street NW
Washington, DC 20004
Telephone: (202) 239-3622

Attorney for Universal Electronics, Inc.

 

 

Defendant (Respondent)

 

Roku, Inc.

Funai Electric Co., Ltd., Funai Corporation
Inc., Funai (Thailand) Co., Ltd., Hisense Co.
Ltd., Hisense Electronics Manufacturing
Company of America Corporation d/b/a
Hisense USA, Hisense Import & Export Co.
Ltd, Qingdao Hisense Electric Co., Ltd., and
Hisense International (HK) Co., Ltd.; and

TCL Electronics Holdings Limited, f/k/a TCL
Multimedia Holdings Limited, Shenzhen TCL
New Technology Company Limited, TCL
King Electrical Appliances (Huizhou)
Company Limited, TTE Technology Inc. d/b/a/

 

 
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 4 of 9

 

 

TCL USA and TCL North America, TCL
Corp., TCL Moka, Int’! Ltd., TCL Overseas
Marketing Ltd., TCL Industries Holdings Co.,
Ltd., and TCL Smart Device (Vietnam)
Company, Ltd.

 

 

Representatives

 

Matthew J. Rizzolo, Esq.
ROPES & GRAY LLP

2099 Pennsylvania Avenue, NW
Washington, DC 20006
Telephone: (202) 508-4735

Attorney for Roku, Inc.

Jordan L. Coyle, Esq.

ORRICK, HERRINGTON & SUTCLIFFE
LLP

Columbia Center

1152 15" Street, NW

Washington, DC 20005

Telephone: (202) 339-8601

Attorney for Funai Electric Co., Ltd., Funai
Corporation Inc., Funai (Thailand) Co., Ltd.,
Hisense Co. Ltd., Hisense Electronics
Manufacturing Company of America
Corporation d/b/a Hisense USA, Hisense
Import & Export Co. Ltd, Qingdao Hisense
Electric Co., Ltd., and Hisense International
(HK) Co., Ltd.; and

John P. Schnurer, Esq.
PERKINS COIE LLP

11452 El Camino Real, Suite 300
San Diego, CA 92130
Telephone: (202) 628-6600

Attorney for TCL Electronics Holdings
Limited, f/k/a TCL Multimedia Holdings
Limited, Shenzhen TCL New Technology
Company Limited, TCL King Electrical
Appliances (Huizhou) Company Limited, TTE
Technology Inc. d/b/a/ TCL USA and TCL
North America, TCL Corp., TCL Moka, Int’l
Ltd., TCL Overseas Marketing Ltd., TCL
Industries Holdings Co., Ltd., and TCL Smart
Device (Vietnam) Company, Ltd.

 

 
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 5 of 9

 

Other Parties

N/A

 

| Nature of the Proceedings and Summary of the
Facts :

 

 

This is a proceeding being conducted by the
United States International Trade Commission
(the “ITC’”) under Section 337 of the Tariff
Act of 1930, as amended, 19 U.S.C. § 1337
(“Section 337”), based on a Complaint filed by
Universal Electronics, Inc. (‘UE’) on April
16, 2020. The Complaint alleges that
Respondents Roku, Inc.; Funai Electric Co.,
Ltd., Funai Corporation Inc., Funai (Thailand)
Co., Ltd., Hisense Co. Ltd., Hisense
Electronics Manufacturing Company of
America Corporation d/b/a Hisense USA,
Hisense Import & Export Co. Ltd, Qingdao
Hisense Electric Co., Ltd., and Hisense
International (HK) Co., Ltd.; and TCL
Electronics Holdings Limited, f/k/a TCL
Multimedia Holdings Limited, Shenzhen TCL
New Technology Company Limited, TCL
King Electrical Appliances (Huizhou)
Company Limited, TTE Technology Inc. d/b/a/
TCL USA and TCL North America, TCL
Corp., TCL Moka, Int’] Ltd., TCL Overseas
Marketing Ltd., TCL Industries Holdings Co.,
Ltd., and TCL Smart Device (Vietnam)
Company, Ltd (“Respondents’’) infringe U.S.
Patent Nos. 9,911,325, 7,589,642, 7,969,514,
10,600,317, 10,593,196, and 9,716,853
(collectively, the “patents-in-suit”). The
accused products are certain electronic
devices, including streaming players,
televisions, set top boxes, remote controllers,
and components thereof.

The ITC instituted an Investigation based on
UEI’s Complaint on May 18, 2020. Upon
institution, the case was assigned to
Administrative Law Judge Cameron Elliot to
preside over pre-trial matters, conduct a trial,
and issue an initial determination on the merits
of the case. The initial determination is subject
to possible review by the ITC with a right to
appeal to the United States Court of Appeals
for the Federal Circuit.

 

 
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 6 of 9

 

Section 337 requires “an industry in the United
States, relating to the articles protected by the
patent...exists or is in the process of being
established.” 19 U.S.C. § 337(a)(2). SEC is in
possession of documents relevant to this
Investigation, particularly with regard to
specific, highly technical functionalities of
certain of Samsung’s televisions and remote
controls, including but not limited to the
implementation of QuickSet in the products
UEI is relying on for domestic industry. SEC
also has persons with knowledge about the
manner in which its devices operate and utilize
UEI’s technologies.

 

Evidence to be Obtained or Other Judicial Act
to be Performed (Article 3, @)

It is requested that a judicial authority of the
Republic of Korea order SEC to produce
copies of documents and other property
relating to specific products it sells in the
United States that incorporate UEI’s
technologies and practice claims of the
patents-in-suit. The documents and other
property requested are set forth with more
specificity in Attachment A.

It is additionally requested that a judicial
authority of the Republic of Korea compel
SEC to make available a suitable
representative to answer deposition questions
concerning the products SEC sells in the
United States that incorporate UEI’s
technologies and practice claims of the
patents-in-suit. The topics of the deposition
questions are set forth with more specificity in
Attachment B.

 

Purpose of the Evidence or Judicial Act Sought

The requested documents and deposition
testimony will provide important evidence that
an industry in the United States exists as
required by Section 337.

 

 

Identity and Address of Any Person to be
Examined (Article 3, e)

 

Samsung Electronics Co., Ltd.
416 Maetan-3dong, Yeongtong-gu
Suwon-City, Gyonggi-do, Korea 443-742

 

 
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 7 of 9

 

Questions to be Put to the Persons to be
Examined or Statement of the Subject Matter
about Which They Are to be Examined (Article

3,f)

The deposition questions concern the products
SEC sells in the United States that incorporate
UEI’s technologies and practice claims of the
patents-in-suit. The questions are set forth
with more specificity in Attachment B.

 

Documents or Other Property to be Inspected
(Article 3, g)

The documents and other property to be
inspected relate to specific products SEC sells
in the United States that incorporate UEI’s
technologies and practice claims of the
patents-in-suit. The documents and other
property requested to be inspected are set forth
with more specificity in Attachment A.

 

 

Any Requirement That the Evidence be Given
on Oath or Affirmation and Any Special Form
to be Used (Article 3, A)

It is requested that SEC’s representatives be
examined under oath. In the event that the
witness cannot be placed under oath, it is
requested that they answer questions in such
manner as provided by local law for taking
evidence, including those provisions intended
to ensure the truthfulness of oral testimony.

Additionally, it is requested that each
document described in Attachment A be
produced along with all non-identical drafts
thereof in their entirety, without abbreviation
or redaction, as maintained in the ordinary
course of business.

 

 

Special Methods or Procedure to be Followed
(Articles 3(7), 9)

 

With regard to the production of documents, in
the event that any document called for by these
requests is withheld in whole or in part on the
basis of any applicable privilege, it is
requested that SEC furnish a privilege log that
identifies each document for which any
privilege is claimed and that provides, with
respect to each document, the following
information:

(1) The date the document was created and
last modified;

(2) The subject matter of the document;

(3) The person(s) who prepared the
document;

(4) All persons to whom the document was
distributed, shown, or explained;

 

 
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 8 of 9

 

(5) The document’s present custodian; and
(6) The nature of the privilege asserted.

With regard to the deposition, it is requested
that:

(1) The examination be conducted orally;

(2) The parties’ representatives or their
designees, interpreters, and a
stenographer be permitted to be present
during the examination;

(3) All persons other than the judicial
officer conducting the examination, the
attorneys for the parties, the
stenographer, interpreters, and all other
officials of the court of the Republic of
Korea normally present during such
proceedings be excluded from the
examination if such exclusion is
permitted under the laws of the
Republic of Korea;

(4) A stenographer be permitted to record
the examination verbatim;

(5) The stenographer be permitted to
record the examinations by audiovisual
means;

(6) The parties’ representatives or their
designees be permitted to submit
additional questions to be presented to
the witness following the witness’s
response to the initial questions put
forth; and

(7) That the witness be examined after
reasonable examination of the
documents produced.

 

 

Request for Notification of the Time and Place
for the Execution of the Request and Identity
and Address of Any Person to be Notified

 

It is requested that the individual identified
below be furnished as soon as practicable with
a copy of the executed Letter of Request, and
be informed as soon as practicable of the time
and place for the examination of the witnesses.

Adam D. Swain

Alston & Bird LLP
950 F Street, N.W.
Washington, DC 20004

 

 
Case 1:20-mc-00059-RJL Document 4 Filed 08/13/20 Page 9 of 9

 

Tel. +1 (202) 239-3300
United States of America

 

Request for Attendance or Participation of
Judicial Personnel of the Requesting Authority
at the Execution of the Letter of Request
(Article 8)

None

 

Party Bearing the Fees and Costs Incurred
Which Are Reimbursable Under the Second
Paragraph of Article 14 or Under Article 26 of
the Convention

Universal Electronics, Inc.
15147 N. Scottsdale Road
Suite H300

Scottsdale, Arizona 85254
Phone: 1-480-530-3000

 

Date of Request

po , 2020

of Aus war
0

 

Signature and Seal of the Requesting Authority

 

 

U.S. District Court for the District of Columbia

 

 

Attachments:

Attachment A, Documents or Other Property to be Produced by Samsung Electronics Co., Ltd.;
Attachment B, Topics for the Deposition of Samsung Electronics Co., Ltd.;

Attachment C, Protective Order;
Attachment D, Ground Rules;
Attachment E, Complaint;

Attachment F, Subpoena Issued to Samsung Electronics America.

 

 
